Exhibit 10.18

SEPARATION AGREEMENT AND GENERAL RELEASE

          This Separation Agreement and General Release (this “Agreement”) is
entered into by and between Multilink Technology Corporation, a California
corporation (the “Company”), and Jens Albers, an individual (“Albers”).  This
Agreement is intended by the parties to resolve fully and finally any and all
obligations and/or differences between them, including, without limitation,
those obligations and/or differences arising out of Albers’ employment with the
Company or the cessation of that relationship.

R E C I T A L S :

          WHEREAS, Albers has been an employee, officer and director of the
Company and certain of its subsidiaries;

          WHEREAS, Albers has resigned from his positions as an officer and
director of the Company and its subsidiaries and the parties mutually desire to
terminate Albers’ employment with the Company and its subsidiaries;

          WHEREAS, the parties mutually desire to enter into this Agreement in
order to confirm Albers’ resignation from his employment with the Company and
its subsidiaries, on the terms and in the manner set forth in this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and with the intent to
be legally bound, the parties agree as follows:

A G R E E M E N T :

          1.  Termination of Employment; Final Pay. 

               (a)  Effective as of December 31, 2002 (the “Separation Date”),
Albers’ employment with the Company and its subsidiaries and any employment
relationship between Albers and the Company and any of the Company’s
subsidiaries, including MLTC Israel, Ltd. and Multilink Technology GmbH (“MLTC
GmbH”), is terminated by way of his resignation, an executed copy of which is
attached hereto as Exhibit A and incorporated herein by reference (the
“Resignation”). 

               (b)  Albers hereby confirms his resignation from any and all
positions he held as an officer and/or director of the Company and any of its
subsidiaries, effective August 5, 2002, pursuant to the Resignation. 

               (c)  Albers shall be paid his final pay and vacation, through the
Separation Date, and acknowledges that receipt of said sums was not conditioned
upon the execution of this Agreement.

          2.  Severance Payment. The Company shall pay Albers a severance
payment (the “Severance Payment”) in the lump sum amount of $125,000, less
applicable withholdings and deductions and any amounts deductible pursuant to
Sections 4(c) and 12(c) of this Agreement.  A Form W-2 shall issue, at the end
of calendar year 2002, reflecting said Severance Payment as wages.  The
Severance Payment will be mailed to Albers’ home address or be retrievable in
person by Albers at the Company’s offices located in Somerset, New Jersey, and
shall be made within seven (7) days of the Separation Date; provided, however,
that the Company’s obligation to pay Albers the Severance Payment is conditioned
upon Albers’ execution and delivery to the Company within three (3) calendar
days after the Separation Date the Reaffirmation Addendum attached hereto as
Exhibit B.

-1-



--------------------------------------------------------------------------------

          3.  Activities.  During the period between the date hereof and the
Separation Date, Albers shall be entitled to continue to serve on all outside
boards of directors on which he currently serves.

          4.  Equity Interests. 

               (a)  Stock Options. 

                     (i)     During the term of his employment with the Company,
Albers was granted non-statutory stock options (the “Options”) to purchase
580,000 shares of the Company’s Class A Common Stock (the “Option Shares”). 
Such grants were made pursuant and subject to the terms and conditions of the
Company’s 1998 Stock Option Plan, as amended (the “1998 Plan”), a copy of which
was previously provided to Albers.  The grant of options was evidenced by and
made subject to Stock Option Plan Agreements entered into between the Company
and Albers on January 28, 1999 (for 200,000 shares) and October 14, 1999 (for
380,000 shares) (the “Option Agreements”), which Option Agreements shall be
deemed to be amended in accordance with the terms hereof. 

                     (ii)    As of the Separation Date, the Company and Albers
agree that all 580,000 Option Shares shall, to the extent not otherwise vested,
accelerate and become fully vested.  The parties further agree that upon the
Separation Date, the Options shall (a) remain exercisable for a period of
eighteen (18) months following the Separation Date, which date is June 30, 2004,
and (ii) shall be exercised pursuant to the terms and conditions otherwise set
forth in the 1998 Plan and the Option Agreements, as amended hereby. 

               (b)  No Other Interests in Company.  Albers acknowledges and
agrees that except as set forth in Section 4(a), and with respect to 848,000
shares of Class B common stock held by him (a portion of which have been pledged
to the Company as described under Section 13(a) herein), he is not entitled to,
nor shall he make any claim for, any other equity interest in the Company of any
type whatsoever, including, but not limited to, any other stock option, any
shares of any class or series of capital stock in the Company or any security of
the Company.  Albers further acknowledges and agrees that he waives any claim of
right to any other equity interest in the Company not specifically set forth in
this Section 4.

               (c)  Responsibility for Taxes.  Albers agrees: (i) that he shall
be solely liable for and shall pay any and all taxes, costs, interest,
assessments, penalties, damages, attorney’s fees or other losses to which he is
or may be subject by reason of the payments by the Company to him identified in
Section 2 of this Agreement, by reason of the equity interests identified in
Section 3 of this Agreement and/or by reason of the reimbursements identified in
Sections 12 and 14 of this Agreement; (ii) to indemnify and hold the Company
Releasees (defined below) harmless from any and all taxes, costs, assessment,
interest, penalties, damages, attorney’s fees or other losses to which the
Company Releasees, or any of them, are or may be subject by reason of such
payments, interest, reimbursements, including, but not limited to, any claim or
claims against the Company Releasees, for failure to withhold or
underwithholding of taxes; (iii) not to seek or make any claim or claims against
the Company Releasees, or any of them, for contribution, indemnity,
compensation, recompense, damages, taxes, costs, interest, penalties, attorneys’
fees or other losses, if a determination is made that withholdings should have
been made from any payments to Albers; and (iv) to assume responsibility for
contending and defending any claim or assertion that withholding should have
been made from any payment or other interest provided, or that the Company
Releasees, or any of them, owe taxes thereon for any reason, and to cooperate
fully in the defense of any such claim or claims which is/are brought against
the Company Releases, or any of them. 

               (d)  Lock-Up.  Albers agrees that he will not, during the period
commencing on the date hereof and ending on the Separation Date, (1) offer,
pledge, sell, contract to sell, sell any option or

-2-



--------------------------------------------------------------------------------

contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, lend, or otherwise transfer or dispose of,
directly or indirectly, any shares of the Company’s Class A Common Stock or
Class B Common Stock (“Company Common Stock”) (including shares of Company
Common Stock obtained by the undersigned upon the exercise or conversion of
securities exercisable or convertible into Company Common Stock) or any
securities convertible into or exercisable or exchangeable for Company Common
Stock, (2) enter into any swap or other arrangement that transfers to another,
in whole or in part, any of the economic consequences of ownership of Company
Common Stock, or (3) convert any shares of Class B Common Stock into Class A
Common Stock, whether any such transaction described in clause (1), (2) or (3)
above is to be settled by delivery of Company Common Stock or such other
securities, in cash or otherwise.  The foregoing sentence shall not apply to up
to 20,000 shares of the Company’s Class A Common Stock that may be obtained by
Albers through the exercise of stock options; provided that Albers shall not
sell more than 5,000 shares in any calendar month, and shall only sell such
shares in accordance with the Company’s insider trading policy and applicable
state and federal securities laws.

          5.  Insurance and Benefits.  The Company will continue to pay its
portion of the premium for group health insurance coverage for Albers through
December 31, 2002.  Albers’ rights, if any, regarding continuation of group
health insurance coverage will be governed by the Consolidated Omnibus Budget
Reconciliation Act of 1984, as amended (“COBRA”), effective January 1, 2003. 
The Company will provide Albers with a COBRA notice, which will include the
health insurance premium rate for coverage for Albers to pay under COBRA.  If
Albers applies and remains eligible for COBRA coverage under the Company’s group
health insurance plan, the Company will pay the COBRA premium for Albers’
coverage for up to a maximum of six (6) months (through June 30, 2003).  Any
premiums required for COBRA coverage after June 30, 2003 shall be solely Albers’
responsibility.  In addition, if Albers becomes covered under any other health
plan prior to June 30, 2003, Albers must inform the Company immediately and the
Company may cease paying Albers’ COBRA premiums.  The COBRA payments by the
Company may be included on Albers’ Form 1099.

          6.  Return of Company Property by Albers.  Albers represents and
warrants that he has returned or will return by the Separation Date all Company
property and equipment in his possession or under his control, including, but
not limited to, computer equipment, computer manuals, computer software, keys,
credit cards, security access cards, telephone calling cards, manuals,
notebooks, reports and other property of the Company.

          7.  General Release of All Claims.  Albers agrees to, and by signing
this Agreement does, forever waive and release the Company, and each of its
affiliated or related entities, shareholders, officers, directors, employees,
agents, representatives, insurers, attorneys, and parent and subsidiary
corporations (collectively, the “Company Releasees”), from any and all known and
unknown claims, rights, actions, complaints, agreements, contracts, causes of
action and demands of any nature whatsoever, whether known or unknown, which
Albers ever had, now has, or may claim to have against the Company Releases, or
any of them, as of the moment Albers signs this Agreement, including, without
limiting the generality of the foregoing, any claim arising out of (i) Albers’
employment with the Company or the cessation of that employment; (ii) any common
law causes of action or torts; (iii) any federal, state or governmental
constitution, statute, regulation or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, the Employee Retirement Income
Security Act, the Americans with Disabilities Act, the Age Discrimination in
Employment Act, the New Jersey Law Against Discrimination, the New Jersey Civil
Code, the California Labor Code, the California Fair Employment and Housing Act
and the California Civil Code; (iv) any impairment of Albers’ ability to obtain
subsequent employment; (v) any permanent or temporary disability or loss of
future earnings as a result of injury or disability arising from or associated
with Albers’ employment or the cessation of Albers’ employment with the Company;
(vi) any loss of reputation to Albers; or (vii) any agreement, oral or

-3-



--------------------------------------------------------------------------------

written, express or implied, between Albers and the Company Releasees, or any of
them, including any employment agreement.

          8.  Agreement Effective Notwithstanding Subsequent Discovery of
Different Information.  Albers acknowledges that he may hereafter discover facts
different from or in addition to those he now knows or believes to be true with
respect to the claims, suits, rights, actions, complaints, agreements,
contracts, causes of action, and liabilities of any nature whatsoever that are
the subject of the release set forth in this Agreement, and Albers expressly
agrees to assume the risk of the possible discovery of additional or different
facts, and agrees that this Agreement shall be and remain effective in all
respects regardless of such additional or different facts.

          9.  Waiver of California Civil Code Section 1542.  Further, in
connection with the releases set forth above in Section 7 of this Agreement,
Albers expressly agrees that he waives and relinquishes all rights and benefits
under Section 1542 of the Civil Code of the State of California, or any similar
provision under the laws of any state, including New Jersey.  Section 1542 reads
as follows:

“Section 1542.  [Certain claims not affected by general release.]  A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor.”

          Notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Company Releasees,
Albers expressly acknowledges that this Agreement is intended to include and
does include in its effect, without limitation, all claims which Albers does not
know or suspect to exist in his favor against the Company Releasees, or any of
them, at the moment of execution hereof, and that this Agreement expressly
contemplates the extinguishment of all such claims.

          10.  Assistance in Legal Actions.  In the event the Company is or
becomes involved in any legal action relating to events which occurred or
alleged to have occurred while Albers was rendering services to the Company or
about which Albers possesses any information, Albers agrees to assist in the
preparation, prosecution or defense of any case involving the Company,
including, without limitation, executing truthful declarations or documents or
providing information requested by the Company and attending and/or testifying
truthfully at deposition(s) or at trial without the necessity of a subpoena. 

          11.  Non-Solicitation of Company Employees.  Albers agrees that he
will not, without the prior written permission of the Company, for himself or on
behalf or in conjunction with any other person, partnership, firm, corporation
or other entity until the date that is one year following the Separation Date:
(a) induce or attempt to induce any person then an employee of the Company, or
any of its related or affiliated entities, to resign from or otherwise terminate
his or her employment with the Company, or any of its related or affiliated
entities; or (b) solicit, recruit, hire or attempt to solicit, recruit or hire
any person then employed by the Company, or any of its related or affiliated
entities.

          12.  Sale of Residence; Commission Payments. 

                 (a)  As a condition to the Company’s obligations hereunder,
Albers covenants and agrees that he will sell his personal residence located in
Pacific Palisades, California (the “Residence”) and such sale shall close on or
before the Separation Date.

                 (b)  Upon the closing of such sale prior to the Separation
Date, the Company shall reimburse Albers up to a maximum amount of $50,000 for
brokerage commissions paid by Albers to one

-4-



--------------------------------------------------------------------------------

or more licensed real estate brokers with respect to such sale (“Commission
Payments”).  Such reimbursement shall be reduced on a dollar-for-dollar basis by
the amount, if any, by which the net proceeds from the sale of the Residence
(after deductions for real estate transfer taxes, Commission Payments, escrow
payments and other similar fees customarily paid by sellers in transactions of
this type) exceeds (or would exceed if such reimbursement is made) the original
purchase price paid for the Residence by Albers (as determined by reference to
the purchase and sale agreement). Such reimbursement shall be made upon
presentation by Albers to the Company of appropriate documentation showing the
amount and nature of the Commission Payments, and purchase price and net selling
price of the Residence.  If Albers sells the Residence but the sale does not
close until after the Separation Date, then the Company shall not pay or
reimburse any Commission Payments with respect to such sale.

                 (c)  Albers acknowledges that (i) the Commission Payments shall
be included in Albers’ taxable income for income and employment tax purposes,
(ii) the Company will report the Commission Payments to the appropriate taxing
authorities on Albers Form W-2, and (iii) the Company is required to withhold
income and employment taxes on the Commission Payments (the “Withholding
Taxes”).  The Company shall satisfy its withholding obligation by deducting such
Withholding Taxes from the Severance Payment; however, in the event that the net
amount payable to Albers pursuant to the Severance Payment is not sufficient (as
determined by the Company’s accounting department under applicable tax
withholding laws) to cover all of the Withholding Taxes on the Commission
Payments and the Severance Payment itself, Albers shall issue a check payable to
the Company for the amount of the deficiency on or before the Severance Date. 

          13.  Repayment of Promissory Note. 

                 (a)  Albers previously borrowed funds from the Company to pay a
portion of the purchase price of the Residence.  Such borrowing is evidenced by
that certain Promissory Note dated as of January 4, 2002, made by Albers in
favor of the Company in the principal amount of $483,230.58  Additionally,
Albers and the Company entered into that certain Amended and Restated Pledge
Agreement dated as of July 31, 2002, pursuant to which Albers pledged shares of
the Company’s Class B common stock as security for repayment of the Promissory
Note. 

                 (b)  Albers acknowledges and agrees that, pursuant to the terms
of the Promissory Note all outstanding principal and accrued interest thereunder
shall be due and payable no later than thirty (30) days following the Separation
Date (the “Repayment Date”).  In addition, Albers covenants to repay the
Promissory Note in full, including with respect to all outstanding principal and
accrued interest thereunder, upon the date of the closing of the sale of the
Residence should such sale close prior to the Repayment Date, and the Promissory
Note shall be deemed to be amended hereby to reflect such promise.  Albers
further covenants and agrees to tender to the Company any additional shares of
stock pursuant to the Security Agreement referenced above as the Company may
deem necessary to fully collateralize the loan, and the Amended and Restated
Pledge Agreement shall be deemed to be amended hereby to reflect such promise.

          14.  Reimbursement for Relocation.  The Company expressly agrees to
reimburse Albers up to $25,000 for his actual relocation costs incurred in
moving his household goods from the United States to Germany, including, but not
limited to, with respect to travel by Albers with respect to such move.  The
parties hereto further agrees that any bills for relocation expenses must be
submitted to the Company by January 31, 2003 in accordance with the Company’s
Relocation Policy, a copy of which Albers acknowledges receiving.

          15.  Expenses; Liability Insurance.  Albers shall be entitled to
expense reimbursement for reasonable business expenses incurred by him prior to
the Separation Date consistent with past practice as

-5-



--------------------------------------------------------------------------------

follows:  (i) for the automobile currently leased by him and (ii) for other
reasonable business expenses incurred by him in accordance with the Company’s
expense reimbursement policies.  All requests for reimbursement must be
submitted to the Company no later than forty-five (45) days following the
Separation Date.  Except as otherwise provided in this Agreement, Albers shall
thereafter not be entitled to reimbursement for any expenses incurred by Albers
after the Separation Date.

          16.  No Disclosure of Confidential Information.

                 (a)  Albers acknowledges and agrees that (i) by reason of
Albers’ position with the Company, Albers has been given access to information,
designs, drawings, plans, computer software and programs, trade secrets,
strategies, procedures, and expertise unique to the Company, as well as other
confidential materials and information; and (ii) the foregoing constitute trade
secrets and/or confidential, privileged and proprietary information respecting
the business affairs of the Company which gravely affect the successful and
effective operation of the Company.  As such, Albers agrees not to, directly or
indirectly, disclose to any third person or use for the benefit of anyone other
than the Company, or use for Albers’ own benefit or purposes any such
confidential, privileged or proprietary information without the prior written
approval of the Company.  Albers agrees to immediately return all documents and
writings of any kind, including both originals and copies, whether developed by
Albers or others, within Albers’ custody, possession or control, which contain
any non-public information which in any way relates or refers to the Company. 
Albers further acknowledges and agrees that the provisions of that certain
Proprietary Information and Confidentiality Agreement dated June 10, 2000 (the
“Proprietary Information Agreement”) remain in full force and effect and that he
will abide by each of the terms and conditions set forth therein, including, but
not limited to, execution of any certifications required as of the Separation
Date.

                 (b)  Albers acknowledges the particular value to the Company of
subsection (a) of this Section 16 and of Section 11, the breach of which cannot
be reasonably or adequately compensated in an action at law.  Therefore, Albers
expressly agrees that the Company, in addition to any other rights or remedies
that the Company shall possess, shall be entitled to injunctive and other
equitable relief to prevent or remedy a breach of this Section 16 and/or Section
11 by Albers. 

          17.  No Assignment.  Albers represents and warrants that he has made
no assignment, and will make no assignment, of any claim, chose in action, right
of action or any right of any kind whatsoever, embodied in any of the claims
released herein, and that no other person or entity of any kind had or has any
interest in any of the claims, demands, obligations, actions, causes of action,
debts, liabilities, rights, contracts, damages, attorneys’ fees, costs, expenses
or losses released herein.

          18.  No Disparagement.  Albers agrees not to make or publish any
disparaging or defamatory communication or statement which has the purpose of
causing, or which by natural consequence causes, injury or damage to the
reputation or business of the Company Releasees, or any of them.

          19.  No Waiver.  Failure to insist on compliance with any term,
covenant or condition contained in this Agreement shall not be deemed a waiver
of that term, covenant or condition, nor shall any waiver or relinquishment of
any right contained in this Agreement at any one time or more times be deemed a
waiver or relinquishment of any right at any other time or times.

          20.  Successors and Assigns.  This Agreement, and all terms and
provisions hereof, shall be binding upon and shall inure to the benefit of the
parties and their respective heirs, legal representatives, successors and
assigns.  This Agreement shall be expressly assumed by any person or entity that
succeeds to the Company’s business by reason of merger, consolidation,
combination, asset purchase or similar transaction, and in such event such
person or entity shall be expressly bound by the terms hereof as if

-6-



--------------------------------------------------------------------------------

such person or entity were the original party hereto.  Notwithstanding the
foregoing, no such succession and assumption shall in any way affect the
treatment of the Stock Options under the 1998 Plan, including, but not limited
to, the change in control provisions of Section 13.01 therein. 

          21.  No Admission of Liability.  The parties to this Agreement
acknowledge that this Agreement effects the resolution of issues which are in
controversy and that nothing contained herein shall constitute or be construed
as an admission of liability or as an admission of the truth of the facts and
the matters asserted by either party.  The parties hereto desire to resolve
their disputes in an amicable fashion and have entered into this Agreement with
the desire to forever resolve between them those matters described in this
Agreement.  The prevailing party in any proceeding brought to enforce the terms
of this Agreement shall be entitled to recover from the other party all damages,
costs and expenses, including with limitations, attorneys’ and arbitrator’s
fees, incurred as a result of said action.

          22.  Severability.  Should any portion, word, clause, phrase, sentence
or paragraph of this Agreement be declared void of unenforceable, such portion
may be considered and independent and severable from the remainder, the validity
of which shall remain unaffected.

          23.  Representation.  Both parties to this Agreement represent and
warrant that this Agreement in all respects has been voluntarily and knowingly
executed by them after having received independent legal advice, if they
desired, from attorneys of their choice.  Both parties also represent and
warrant that they have carefully read this Agreement and the contents hereof are
known and understood by them.

          24.  Choice of Law.  This Agreement has been negotiated and executed
in the State of New Jersey and shall in all respects be interpreted, enforced
and governed in accordance with the laws of New Jersey.  After execution of this
Agreement, any dispute regarding enforcement or breach of this Agreement, or any
aspect of Albers’ employment with the Company or the cessation of such
employment, will be submitted to final and binding arbitration pursuant to the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association (“AAA”) in Somerset County, New Jersey, as the exclusive
remedy for such claim or dispute.  In any such arbitration, discovery may be
conducted pursuant to applicable New Jersey law.  The arbitrator shall issue a
written opinion and shall have full authority to award all remedies which would
be available in court.  Judgment upon the award rendered by the AAA arbitrator
may be entered in any court having jurisdiction thereof.

          25.  Further Assurances.  Albers agrees to assist the Company and take
all reasonable and necessary actions to ensure a smooth transition hereunder. 
In connection therewith, he represents that all necessary actions have been
taken  to transfer the Geschaeftsfuehrer he holds in Multilink Technology GmbH
to Andre Stichelen, who now holds such position, subject only to formal
registration in the Commercial Registry in Germany for declarative purposes. 

          26.  Joint Preparation.  The parties acknowledge that this Agreement
was jointly prepared by them, by and through their respective legal counsel, and
any uncertainty or ambiguity existing herein shall not be interpreted against
any of the parties, but otherwise according to the application of the rules on
interpretation of contracts.

          27.  Entire Agreement.  This Agreement, the Option Agreements, the
Promissory Note, the Amended and Restated Pledge Agreement, the Proprietary
Information Agreement and the Indemnification Agreement dated September 29, 2000
between Albers and the Company (each, to the extent applicable, as amended
hereby) (the “Albers’ Agreements”) constitute the entire integrated agreement
between the parties and supersede any and all other agreements, understandings,
negotiations, or discussions, either oral or in writing, express or implied,
between the parties to this Agreement.  The

-7-



--------------------------------------------------------------------------------

parties to this Agreement each acknowledge that no representations, inducements,
promises, agreements or warranties, oral or otherwise, have been made by them,
or anyone acting on their behalf, which are not embodied in the Albers’
Agreements that they have not executed this Agreement in reliance on any such
representation, inducement, promise, agreement or warranty, and that no
representation, inducement, promise, agreement or warranty not contained in the
Albers’ Agreements, including, without limitation, any purported supplements,
modifications, waivers or terminations of any of the Albers’ Agreements, shall
be valid or binding unless executed in writing by both of the parties to this
Agreement.

          28.  Costs; Miscellaneous.

                 (a)  The parties to this Agreement agree to bear their owns
costs and attorneys’ fees in connection with this Agreement, except as otherwise
expressly stated herein.

                 (b)  The parties, and each of them, warrant: (i) that no other
person or entity owns, owned, or claims to own, any interest in any of the
claims, demands, causes of action, obligations, damages, property rights or
liabilities covered in this Agreement; (ii) that they, and each of them, have
the sole right and exclusive authority to execute this Agreement; and (iii) that
they have not sold, assigned, transferred, conveyed or otherwise disposed of any
claim, demand, cause of action, obligation, damage, property right or liability
covered in this Agreement.

                 (c)  The headings in this Agreement are for convenience only
and do not limit, alter or affect the matters contained in this Agreement or the
paragraphs they encaption.

          29.  Notices.  All notices, payments or other communications received
under this Agreement shall be sent in writing to the following addresses
designated in writing by the parties:

          If to Albers, to his address as reflected on the Company’s records.

          If to the Company, to:

          300 Atrium Drive, 2nd Floor
          Somerset, New Jersey
          Attention:  President

          or to such other address as shall be designated in writing by the
party to whom the notice is to be sent. 

          30.  Counterparts.  This Agreement may be executed in one or more
counterparts, all of which together constitute one single document.  It is
further understood that no legal obligations will arise under this instrument
unless and until each and every party has signed its respective copy of the
Agreement.

[Remainder of page left intentionally blank]

-8-



--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the undersigned have executed this Separation
Agreement and General Release on the dates set forth hereinafter.

 

MULTILINK TECHNOLOGY CORP.,
a California corporation

 

 

 

 

Dated: October 30, 2002

By:

/s/ RICHARD N. NOTTENBURG

 

 

 

--------------------------------------------------------------------------------

 

 

Its:

President, Chairman and CEO

 

 

 

 

 

 

 

 

 

Dated: October 30, 2002

 

/s/ JENS ALBERS

 

 

 

--------------------------------------------------------------------------------

 

 

 

Jens Albers

 

-9-



--------------------------------------------------------------------------------

Exhibit 10.18

EXHIBIT A

LETTER OF RESIGNATION

August 5, 2002

To the Board of Directors of Multilink Technology Corporation:

          I hereby resign my employment with Multilink Technology Corporation
and any of its related or affiliated entities and subsidiaries, including MLTC
Israel, Ltd. and Multilink Technology GmbH, effective December 31, 2002.  I
hereby further confirm that I resigned my positions as director and officer of
Multilink Technology Corporation and any of its subsidiaries, effective August
5, 2002.

 

Sincerely,

 

 

 

 

 

JENS ALBERS

 

 

EXHIBIT A
-1-



--------------------------------------------------------------------------------

EXHIBIT B

REAFFIRMATION ADDENDUM

          Albers and the Company, as identified in the Separation Agreement and
General Release (the “Agreement”) to which this Addendum is attached, hereby
reaffirm said Agreement as if it were set forth in full in this Reaffirmation
Addendum.  With the intent of giving current date effectiveness to the release
of liability in the Agreement, thereby releasing the Company and each of the
Company Releasees (as defined in the Agreement) with respect to any and all
claims (as defined in the Agreement) that Albers has, or claims to have, as a
result of events that have occurred as of the date of this Reaffirmation
Addendum, Albers and the Company acknowledge and agree that the Agreement shall
be deemed to have been signed by each of them as of the date set forth next to
their signatures below.

          This Reaffirmation Addendum may be signed in any number of
counterparts, each of which, when so signed, shall be deemed an original.

          Albers and the Company have read this Reaffirmation Addendum and fully
understand its content and legal effect and intend to be bound thereby.

          IN WITNESS WHEREOF, the parties hereto have each executed this
Reaffirmation Addendum on the dates set forth opposite their respective
signatures.

Dated:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

JENS ALBERS

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

 

 

MULTILINK TECHNOLOGY CORPORATION

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

By:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

Its:

 

 

EXHIBIT B
-1-